DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/15/2022 has been entered. Claim(s) 1-8, 10, 12-39 is/are pending in the application. 

Election/Restrictions
Claims 18-36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 was filed after the mailing date of the Non-final rejection on 04/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12-16, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (JPH06248401A) in view of Clark et al. (US6846369B1) as further evidenced by Samaras et al. (“Modelling of microsegregation and homogenization of 6061 extrudable Al-alloy. “Journal of Materials processing Technology 194.1-2 (2007): 63-73), in further view of Kock et al. (US20050150771).
Regarding Claim 1 and 13 and 37-39, Nagata teaches a method comprising: providing a molten aluminum alloy (cast [0016]), selected from the group consisting of 6000 series aluminum alloys [0002] (6061 alloy in [0029] comprising chromium (Cr) in a range of 0.4% or less [0016], encompassing the claimed range of 0.001 wt% to 0.05 wt%; in the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists (See MPEP 2144.05(I)); forming the molten aluminum alloy into a formed body having beta-AlFeSi particles [0016]; and solution heat treating to form a heat-treated body [0021], 
Regarding the limitation of solution heat treating at a temperature in a range of 1,025-1,050 °F, Nagata is silent regarding the temperature at which the solution heat treatment occurs. However, Clark teaches a method for producing a cast aluminum alloy article and the body may be solution heat treated (abstract) at a temperature in the range of 900-1100 F to further enhancing physical or mechanical properties (Col. 5, Lines 39-45). Therefore, one of ordinary skill in the art would have been motivated to heat treat the 6000-aluminum alloy of Nagata in the claimed range to enhance physical and mechanical properties of the alloy. 
Regarding the limitation of the solution heat treating transforming substantially all of the beta- AIFeSi particles into alpha-AIFeSi particles such that the heat-treated body is substantially free of the beta-AIFeSi particles; Beta-AlFeSi particles are formed during casting of Fe and Si containing 6000 series alloys, the alpha-AlFeSi particles are formed during homogenization as evidenced by Samaras (Page 67, col. 2 Lines 3-15) which teaches that cast 6061 alloy homogenization at 580 C(1070 F) to the eutectic temperature for 6-8 hours fully converts the alpha to beta phase (Page 67, col. 2, Lines 3-15) (Page 34, Col. 2, Lines 16-20)(Page 65, Col. 1, Lines 30-45). Therefore, full or substantially full conversion of alpha to beta particles is therefore considered achieved in the method taught by Nagata in view of Clark. 
Nagata teaches heat aging the heat-treated body to form an aged body [0010].
Nagata does not teach the anodization of the formed aluminum product in one of a s mixed acid bath. However, Kock teaches that structural components of aluminum alloys can be finish coated with aluminum oxide in an anodization treatment mixed acid bath (abstract) to form a protective and corrosion resistive coating on a finished aluminum surface [0004]. Therefore, one of ordinary skill in the art would have been motivated to anodize the heat-treated aged body of Nagata with a mixed acid bath for the purpose of forming a protective coating on the finished surface. 
Regarding the claim 37 limitation of a breakdown voltage greater than 1380 V/mil; the claim 38 property of admittance of less than 6 μMhos; and the claim 39 property of corrosion resistance of equal to or greater than 10.0 hours in 5wt% HCl, applicant attributes these properties are a result of mixed bath anodization and the composition of the metal component [0075-0077]. Since Nagata, in view of Kock, teaches anodization of the aluminum alloy product in a mixed acid bath, one of ordinary skill in the art would expect these properties considered a result of mixed bath anodization to be similar to the claimed properties under the expectation that products made by substantially identical methods, have similar properties. (See MPEP 2112.01(I)).  
Regarding claim 2, Nagata teaches rotary(centrifugal) forging [0020], but specifically Clark teaches forming the molten aluminum alloy comprises centrifugally forming the molten aluminum alloy in a mold such that the formed body is a cast body. (abstract)
Regarding claim 3, Nagata is silent regarding the rotary rpm used, but Clark teaches the centrifugally forming comprises rotating the mold containing molten aluminum alloy at a speed of at least about 500 rpm (Col. 3, Lines 13-20) 
Regarding claim 4, Nagata is silent regarding the rotary acceleration used, but Clark teaches the centrifugally forming comprises rotating the mold containing molten aluminum alloy at a centrifugal acceleration of at least about 30 G. (Col. 3, Lines 55-60)
Regarding claim 5, Nagata teaches hot pressing is performed [0020] and Clark teaches that hot isostatically pressing (HIP) specifically can form the body prior to solution heat treating the formed body. (Col. 2, Lines 35-38)
Regarding claim 6, Clark teaches the hot isostatically pressing (HIP) comprises heating the formed body at a temperature in a range of 925 to 985°F Col. 4, Lines 25-30) while applying an isostatic pressure in a range of 10 to 20 KSI, encompassing the claimed range of 10-14 KSI. 
Regarding claim 7, Clark teaches the solution heat treating process comprises heating the formed body for 6-8 hours. (Col. 5, Lines 50-55)
Regarding claim 8, Clark further teaches heat treatment includes quenching the heat-treated body in water (Col. 5, Lines 40-45) but does not explicitly teach the water quenching occurs at a temperature of less than 100 °F. However, as evidenced by Mackenzie (“Heat treatment of aluminum, part II: Water quenching” Thermal Processing. (2020): 18-19.), for aluminum heat-treating quenchants are usually water (hot or cold); quenching is the most readily available and most common quenchant where typically quenching in water is conducted at room or elevated temperatures (20-80 C or 68-176 F). Therefore, while Clark does not explicitly say the temperature of water quenching used, the genus of water quenching in the art is either room temperature or up to 176F. Therefore, the claimed limitation is read on by the prior art. 
Regarding claim 10, Nagata teaches the heat aging can first be performed at 150 -300 C (300-572 F) [0010] overlapping with the claimed temperature of about 300 to 400 °F. Nagata is silent how long the heat aging took, however, Clark teaches the aging can take from 4-15 hours (Col. 5, Lines 50-54) reading on the claimed limitation of about 2 to 20 hours.
Regarding Claim 12, Clark teaches the molten aluminum alloy is melted with a gas fired furnace. (Col. 9, Lines 45-50). 
Regarding Claim 14, Nagata teaches the molten aluminum alloy comprises: 0.7% or less Fe, encompassing the claimed range of about 0.02-0.04 wt% Fe, 
0.2-1.2% Si, encompassing the claimed range of 0.5-0.6 wt% Si, 
0.4% or less Cu, encompassing the claimed range of 0.16-0.19 wt% Cu, 
0.3-1.5% Mg, encompassing the claimed range of 1.0-1.1 wt% Mg 
Balance Al. (See Claim 1) In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 15, Nagata teaches the solution heat treating the formed body causes the formed body to have a T6 temper. [0002]
Regarding Claim 16, Nagata teaches the molten aluminum alloy is a Al-Mg-Si-Cu-Cr type aluminum alloy including less than 0.04 wt% Fe and at least about 98 wt% Al. (Claim 1)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. in view of Clark et al. as further evidenced by Samaras et al., in further view of Kock et al. as applied to Claim 1, and in further view of Kulunk et al. (“Applications for the strontium treatment of wrought and die-cast Al.” JOM, 48(10), (1996, 60-63)). 
Regarding Claim 17, Nagata does not teach the addition of Sr in the alloy composition. However, Kulunk teaches that for 6063 and 6061 Al alloys, strontium can be added in a range of 0.01-0.5% to reduce the formation of surface defects by promoting alpha AlFeSi phases in aluminum alloys. (Page 60, [002-003]); Page 61, [001-003]). Therefore, it would have been obvious to one of ordinary skill in the art to add Sr in the claimed range of 0.10-0.15% Sr for the purpose of improving surface defects by promoting alpha phase. 

Response to Arguments
Applicant’s arguments filed 06/15/2022, have been fully considered but are not found persuasive.
In the interest of the clarity of the record, it is noted that Applicant’s amendment combined the features of previous claim 9 and a modified-version of previous claim 11 into independent claim 1. Specifically, it is noted that claim 11 previously claimed the selection of one of a sulfuric acid bath or mixed acid bath and, now, amended claim 1 specifically requires only a mixed acid bath. As such, new reference to Kock is applied in view of former reference to Harris and this action is made final as being necessitated by Applicant’s amendment. 
Applicant argues that Harris, Nagata, Clark and Samaras fail to teach the newly amended claimed limitation of a mixed acid bath. The perceived deficiencies of Harris, Nagata, Clark, and Samaras in meeting the limitations of amended claim 1 are believed to be overcome by Kock as further relied upon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738